JOINER, Senior District Judge,
dissenting.
I dissent and suggest that the district court should be affirmed.
*483I part company with the majority on the issue of whether the actions of the coroner, in removing the corneas from the eyes of the decedent in accordance with procedures established by Ohio law for the purpose of helping others to see, constitutes a taking of property of the decedent’s wife protected by the provisions of 42 U.S.C. § 1983.
Ohio law has made it very clear that there is no property right in a dead person’s body. Everman v. Davis, 54 Ohio App.3d 119, 561 N.E.2d 547, appeal dismissed, 43 Ohio St.3d 702, 539 N.E.2d 163 (1989) (the possessory right in a body for the purpose of preparation, mourning, and burial does not constitute a property right in the body of another); Carney v. Knollwood Cemetery Ass’n, 33 Ohio App.3d 31, 514 N.E.2d 430, 435 (1986) (rejecting the theory that surviving relatives have a quasi-property right in the body of the deceased, which right, if recognized, would include a right to the custody of the body in the condition it was left without mutilation); Hayhurst v. Hayhurst, 4 Ohio L.Abs. 375 (C.P. Hamilton County 1926) (there can be no property in a dead body); Hadsell v. Hadsell, 3 Ohio C.C. Dee. 725, 726 (Cir.Ct. Dec. 1893) (a dead body is not property, and it does not belong to surviving relatives in the order of inheritance as other property of the estate). Courts in other states which have examined this question have reached a similar conclusion. See State v. Powell, 497 So.2d 1188, 1191 (Fla.1986), cert. denied, 481 U.S. 1059, 107 S.Ct. 2202, 95 L.Ed.2d 856 (1987); Georgia Lions Eye Bank, Inc. v. Lavant, 255 Ga. 60, 335 S.E.2d 127, 128 (1985), cert. denied sub nom. Lavant v. St. Joseph’s Hosp., 475 U.S. 1084, 106 S.Ct. 1464, 89 L.Ed.2d 721 (1986). These cases are clearly correct, as it is hard to envision a “property” right in another person’s remains.
Plaintiff attempts to create a property right by pointing to Ohio statutes which plaintiff asserts give a decedent’s next of kin certain rights relating to that body for the purpose of organ donation. Ohio Rev. Code §§ 2108.02(B), 2108.60. This argument is not persuasive for several reasons. The alleged rights do not constitute a property right. Section 2108.02(B) of the statute gives designated persons limited rights to donate body parts of a deceased and it places certain duties on the coroner. Section 2108.60 gives rights to a coroner to remove corneas in described situations and imposes certain duties on him. Neither statute speaks in terms of giving property rights to a surviving relative. As the district court recognized, basically all plaintiffs have under that statute is a right to consent, and that is not enough. See Restatement (Second) of Torts § 868 comment a (1979) (the right of control over a dead body does not fit well into the category of property because a body cannot ordinarily be sold or transferred, has no utility, and can be used only for the purpose of interment or cremation).
The Uniform Anatomical Gift Act has been enacted in every state in the Union. The Ohio act involved here is designed to encourage the use of corneas from the dead to bring sight to the living by permitting their removal by the coroner during autopsy. These acts are designed to use new scientific knowledge to enable body parts of a deceased to bring sight and health to the living disabled, and thus to society as a whole. These statutes make no effort to reexamine underlying property rights in the body of the decedent. They state a straightforward policy in favor of helping those who live and they provide a procedure for making use of a decedent’s body. Specifically, in this case, they provide a procedure for the taking of corneas from a dead body, in which no one has a property right, to help the living.
The procedural provisions of the statutes are very explicit and the rights granted by the procedural provisions are very limited: (1) they allow a decedent to give a body part upon his or her death; (2) they allow specific survivors to give body parts upon the decedent’s death; (3) they allow the coroner who performs an autopsy and certain other persons to remove corneas if the coroner has no knowledge of an objection; and (4) lastly, as if to emphasize that there was no intention of disturbing the rule of law that there is no property right in dead *484bodies, the statute states that a person who acts in good faith, without knowledge of an objection, is not criminally or civilly liable for removal.
Thus, the court is wrong in its holding that the procedural requisites for dealing with non-property can rise to become property and be protected by the fourteenth amendment. Nor can the grant of procedures to enhance the health and wellbeing of others in society and the imposition of duties on persons (coroners or hospitals) grant property rights protected by the fourteenth amendment in favor of the decedent’s relatives.
The statute does not give the plaintiff any rights. It gives rights to the coroner (and through that person, the whole of mankind benefits from the use of corneas) to take corneas in the absence of knowledge of an objection. The statute is trying to encourage the use of the corneas and does not place any burden on the coroner to make inquiry. Simply stated, the “bundle of rights” in the plaintiff, in light of the common law history and the express purpose of the two statutes, is virtually nonexistent.